Argued January 6, 1925.
Michael I. Donohoe died January 11, 1924, unmarried and without issue; his will reads as follows: "In case of death I leave everything to each of brother Dan's children and Phil. share and share."
Testator's deceased brother "Dan" left surviving him six children, and, on a petition for a citation to show cause why an inquest in partition should not be granted, the orphans' court decided that these six children, "together with Philip Donohoe, brother of decedent," were each entitled to a one-seventh interest in his real estate.
Philip Donohoe, appellant, contends the court below erred in its construction of the will, and that he is entitled to a one-half instead of a one-seventh interest in *Page 256 
testator's real estate, the other half to be divided so as to give to each of the six children of the deceased brother a one-twelfth interest.
We agree with the court below that testator "had individuals in mind, to wit, his brother Dan's children and Phil," to each one of whom he gave an equal share in his estate; also that "the word 'and,'" as used in testator's will, "links the children of Dan with Phil," and that "the word 'each' is used to describe the interest of everyone who takes under the will, with the same force and effect as if testator had named each child of Dan," and then had named "Phil."
The decree is affirmed; costs to be paid out of the estate.